Citation Nr: 1759778	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-33 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected low back strain and lumbosacral degenerative arthritis, evaluated as 10 percent disabling prior to April 22, 2016, and as 40 percent disabling thereafter.

2.  Entitlement to an effective date prior to April 22, 2016 for a 40 percent rating for service-connected low back strain and lumbosacral degenerative arthritis.

3.  Entitlement to an effective date prior to April 22, 2016 for a total disability rating based on individual employability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date prior to April 22, 2016 for Dependents' Education Assistance.


REPRESENTATION

Appellant represented by:	J.. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active military service from July 1989 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In May 2013, the RO denied a claim for an increased rating for the Veteran's service-connected low back strain and lumbosacral degenerative arthritis, evaluated as 10 percent disabling.  The Veteran appealed the issue of entitlement to an increased rating.  In June 2016, the RO granted the claim for an increased rating for service-connected low back strain and lumbosacral degenerative arthritis, to the extent that it increased the Veteran's rating from 10 percent to 40 percent, with an effective date of April 22, 2016; the RO also granted a TDIU, and Dependents' Education Assistance; in each case, the RO assigned effective dates of April 22, 2016.  The Veteran has appealed the issues of entitlement to earlier effective dates for TDIU and Dependents' Education Assistance. 

In May 2017, the Board remanded this matter for further development.  The requested development has been completed and complies with the directives of the Board remand.  

In the May 2017 remand, the Board noted that the issue of entitlement to special monthly compensation based on the need for regular aid and attendance and/or to be housebound had been raised by the record in an October 2016 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

To date, no further action has been taken with regard to this issue.  As such, it is once again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the time period from January 2, 2013 to April 22, 2016, the Veteran's lumbar spine disorder was manifested by forward flexion of 60 degrees or less but was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; there were also no incapacitating episodes of intervertebral disc disease demonstrated during this time period. 

2.  For the time period from April 22, 2016, to the present, the Veteran has been shown to have forward flexion to 30 degrees; there has been no demonstration of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes requiring prescribed bed rest during any 12 month time period.

3.  Prior to April 22, 2016, the Veteran's low back disorder was not manifest by forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past twelve months. 

4.  The record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as of May 1, 2013.  

5.  The Veteran is entitled to an effective date of May 1, 2013 for the award of DEA benefits.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, and no more, for low back strain and lumbosacral degenerative arthritis from January 1, 2013, to April 22, 2016, have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R.§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5242, 5235-5243 (2017).

2.  The criteria for an evaluation in excess of 40 percent for low back strain and lumbosacral degenerative arthritis from April 22, 2016, have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5242, 5235-5243 (2017).

3.  The criteria for entitlement to an effective date earlier than April 22, 2016 for the award of a 40 percent evaluation for low back strain and lumbosacral degenerative arthritis loss have not been met.  38 U.S.C.§ 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

4.  The criteria for entitlement to an effective date of May 1, 2013, for a TDIU are met.  38 U.S.C. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.340, 3.341, 4.3, 4.16, 4.19 (2017).

5.  The criteria for entitlement to an earlier effective date for the grant of eligibility to DEA have been met from May 1, 2013.  See 38 U.S.C.A. Chapter 35.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



Increased Rating for Low Back Disorder

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4. 40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10  Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2017).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine: 				100 percent

Unfavorable ankylosis of the entire thoracolumbar spine: 		50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine: 							40 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis: 		20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height: 				10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2017). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months 								60 percent

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months 				40 percent

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months 				20 percent

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months 				10 percent

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The Veteran maintains that the symptomatology associated with his lumbar spine disorder is worse than the disability evaluations which have been currently assigned.

At the outset, the Boards notes that the Veteran has met the criteria for at least a 20 percent disability evaluation from the date of his initial request for an increased evaluation on January 2, 2013.  

At the time of the Veteran's March 2013 VA examination, he was found to have forward flexion to 60 degrees and no more, with no evidence of painful motion.  Range of motion remained the same with repetitive motion.  Normal neurological findings were reported.  The Veteran did not have IVDS of the thoracolumbar spine.  

At the time of the Veteran's December 2015 VA examination, he was noted to have forward flexion to 40 degrees.  The Veteran indicated that he could not perform repetitive motion due to back pain.  There were no findings of radiculopathy and the Veteran did not have IVDS.  

At the time of an April 22, 2016 VA examination, the Veteran had forward flexion limited to 30 degrees.  The Veteran indicated that he did not want to perform repetitive motion due to fear of falling.   There were no findings of radiculopathy and the Veteran again was noted to not have radiculopathy.  

Finally, at the time of a June 2017 VA examination, the Veteran was noted to have forward flexion to 35 degrees.  He did not perform repetitive motion due to pain.   There were again no findings of radiculopathy and the Veteran was once again reported to not have IVDS.  The examiner specifically indicated that passive range of motion could not be performed.  

Evaluation Prior To April 22, 2016

As noted above, the Veteran has met the criteria for a 20 percent disability evaluation from January 2, 2013 until April 22, 2016, based upon limitation of motion.  The Board further finds that the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent was not warranted on the basis of limitation of motion or incapacitating episodes.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine was not demonstrated during this time period.  Moreover, as noted above, the Veteran was found to have forward flexion to no less than 40  degrees with no ankylosis being reported during this time frame or at any time during the course of the appeal.  There were also no reports or findings of incapacitating episodes/physician prescribed bed rest, as defined in the regulation, resulting from IVDS.

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering any additional limitation of motion caused by pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.

In sum, the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent is not warranted based upon range of motion or incapacitating episodes resulting from IVDS during this time period.  38 C.F.R. § 4.71a.

Evaluation From April 22, 2016

The Board finds that the weight of the evidence demonstrates that a 40 percent rating, and no more, is warranted from April 22, 2016.  At the time of the April 22, 2016 VA examination, the Veteran was found to have forward flexion to 30 degrees, with forward flexion being noted to be limited to 35 degrees at the time of the June 2017 VA examination.  An evaluation in excess of 40 percent is not warranted as the Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  While the Veteran has reported being unable to move at the time of flare-ups, there has been no demonstration of unfavorable ankylosis at the time of any VA examination or in any VA treatment records.  For example, at the time of his most recent VA examinations, the Veteran was specifically found to not have ankylosis.  As such, no more than a 40 percent disability evaluation based upon limitation of motion would be warranted.

The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering any pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 40 percent for limitation of motion based upon the governing limitation of motion.

As to incapacitating episodes, as noted above, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The Veteran does not meet the criteria, as defined by regulation, that would allow for a 60 percent disability evaluation, the next higher evaluation, based upon incapacitating episodes, as there has been no demonstration of prescribed bedrest.  Moreover, each VA examiner has specifically indicated that the Veteran does not have IVDS.  As such, a 60 percent evaluation, based upon incapacitating episodes, is not warranted at any time.

EED Increased Rating Low Back

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R.§ 3.400. 

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Harper at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2017).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA, or evidence from a private physician, will be accepted as an informal claim for benefits. In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.  

The Veteran argues that he is entitled to an effective date equivalent to the date he originally requested an increased rating.  The initial request for an increased evaluation was on January 2, 2013, thus an ealier effective date of one year prior to this time is possible.  

It is clear from the record that the RO has the proper date of claim in order to assign the proper date in accordance with the law.  See 38 U.S.C.A. § 5110(b)(2); Harper at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998). 

The Board has reviewed the Veteran's entire medical record, with specific emphasis on the time period one year before the Veteran's increased rating claim, and the present.  The Board can find no evidence of the Veteran having a disability greater than 20 percent prior to April 22, 2016, whether based on the general rating formula for diseases and injuries of the spine, or under the incapacitating episodes standard.  As numerous rating decisions and statements of the case by the RO have stated and reviewed, the results of the VA examinations prior to April 22, 2016 showing findings squarely within the 20 percent disability rating.  The Veteran was examined again on April 22, 2016, at which time his thoracolumbar range of motion was 30 degrees, placing his disability, at that time, within the 40 percent disability rating. 

The Veteran's increase in disability occurred on April 22, 2016, which is not within one year prior to the claim.  Instead, the increase occurred after the date of claim, and therefore the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998). 

Thus, under the law, entitlement to an effective date earlier than April 22, 2016, for the assignment of a 40 percent disability evaluation for a low back disorder is not warranted. 

Earlier Effective Date for the Grant of a TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The Veteran contends that he is entitled to an earlier effective date for TDIU because he was unable to continue in his duties as a post-office employee on March 2, 2012.  

To establish entitlement to a TDIU, there must be service-connected impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R.§ 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  Id. (citing 38 C.F.R. §§ 4.1, 4.15). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section § 4.16(a). 

All cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation.  38 C.F.R. § 4.16(b).  The Board must therefore determine whether the Veteran is unemployable due to his service-connected disabilities.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of the Compensation Service.  An extraschedular rating is warranted upon a finding that the Veteran is unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran maintains that he has been unemployable since March 2, 2012, the date that a total left hip arthroplasty was performed.  

A review of the record reveals that a 100 percent temporary total disability evaluation as a result of the left hip surgery was assigned from March 2, 2012, until May 1, 2012, with a 100 percent schedular disability evaluation being assigned from May 1, 2012, until May 1, 2013, with a 30 percent disability evaluation for residuals being assigned thereafter.  The combined disability evaluation for all service-connected disabilities from May 1, 2013 was 80 percent, with the following disability evaluations being assigned for the Veteran's service-connected disabilities at that time: major depressive disorder 50 percent disabling; low back strain, 20 percent disabling (based upon the above decision); left hip osteoarthritis, 30 percent disabling; left shoulder joint injury, 20 percent disabling; and left knee patellofemoral stress syndrome, 10 percent disabling.

In a January 2013 letter, the Veteran's private physician, G. S. ,M.D., indicated that the Veteran had worked for the United States Postal Services (USPS) for 20 years as an Automation Processor.  His job duties involved standing throughout the course of shift, loading trays of mail weighing 5-15 1bs. each.  He stated that this job required the Veteran to stand for the entire 8 hour shift/5 days a week.  When "sweeping" mail from this machine, the Veteran was required to constantly twist, turn, reach and bend, all which had aggravated his current condition.  He reported that over the years at USPS, the Veteran had experienced significant increase in his pain.  He indicated that it was his medical opinion that the Veteran was no longer employable due to his multiple joint conditions. 

In a February 2014 report, H. H. G., Ph.D., indicated that the Veteran struggled sustaining the stress from a competitive work environment due to his major depressive disorder.  He was noted to be on a medical leave of absence from his employer.  Additionally, the left shoulder joint injury; low back strain; and patellofemoral stress syndrome, left knee, in turn, continued to manifest as major depressive disorder.  He indicated that individuals with this type of medical issue and major depressive disorder debilitation became disabled due to the holistic effect of medical and psychiatric disturbance, like the service-connected left shoulder joint injury; low back strain; patellofemoral stress syndrome, left knee and secondary major depressive disorder endured by Veteran, which rendered him incapacitated. 

While the Board notes that the VA examiners who performed examinations for the Veteran's individual service-connected disabilities did not find that he was unemployable based upon each specific service-connected disability, the examiners did not address the overall impact of the Veteran's service-connected disabilities upon his employability.  

Given the above opinions and considering the Veteran's work history as an employee of the USPS, which requires significant manual labor, the Board finds the Veteran has been unemployable as a result of his service-connected disabilities since May 1, 2013, the day following the reduction of the schedular 100 percent disability evaluation for the  left hip replacement and the assignment of a 30 percent evaluation for residuals of the left hip arthroplasty.  

The Board does note that the Veteran has indicated that he has been unemployable as a result of his service-connected disabilities as of March 2, 2012, the date of his hip surgery.  The Board observes that the U.S. Court of Appeals for Veterans Claims (Court) held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

The Board concludes that the facts of Bradley are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot for the time period from March 2, 2012, until May 1, 2013, as the Veteran had already been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran had already been awarded SMC, there was no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C. § 1114(s), the holding in Bradley was not applicable in this case.  Therefore, the Veteran's TDIU claim prior to May 1, 2013 is moot.  

The Board also finds that May 1, 2013, is the appropriate date for basic entitlement to DEA for the following reasons.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  See 38 U.S.C. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  See 38 U.S.C.§ 5113. 

In this case, by virtue of the Board's award of an earlier effective date of May 1, 2013 for a TDIU, and because the effective date for DEA benefits was directly related to a finding that the Veteran had a total disability that was permanent in nature by virtue of his TDIU rating, the Veteran is also entitled to an earlier effective date of May 1, 2013, for eligibility for Chapter 35 benefits.  To that extent also, this appeal is granted.  


ORDER

A 20 percent disability evaluation, and no more, from January 2, 2013 to April 22, 2016, for low back strain and lumbosacral degenerative arthritis, is granted.  

An evaluation in excess of 40 percent for low back strain and lumbosacral degenerative arthritis from April 22, 2016, is denied.   

An effective date prior to April 22, 2016, for the assignment of a 40 percent disability evaluation for low back strain and lumbosacral degenerative arthritis is denied.

A TDIU from May 1, 2013, is granted.

An effective date of May 1, 2013, for the grant of eligibility to DEA under 38 U.S.C. Chapter 35, is granted.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


